

115 HR 5746 IH: Offering Promising Persons Occupations Relevant To Upholding National Interests For Years Act of 2018
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5746IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Aguilar (for himself, Mr. Johnson of Georgia, Mr. Correa, Mr. Veasey, Ms. Judy Chu of California, Mr. Serrano, Mr. Hastings, Mr. Ben Ray Luján of New Mexico, Ms. Kelly of Illinois, Ms. Hanabusa, Mr. Brown of Maryland, Mr. Lowenthal, Ms. Fudge, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Rush, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Cyber Scholarship Program of the Department of Defense to require additional
			 considerations in the award of scholarships and grants under the Program.
	
 1.Short titleThis Act may be cited as the Offering Promising Persons Occupations Relevant To Upholding National Interests For Years Act of 2018 or the OPPORTUNITY Act of 2018.
		2.Department of Defense Cyber Scholarship Program scholarships and grants
 (a)Additional considerationsSection 2200c of title 10, United States Code, is amended— (1)by inserting before In the selection the following:
					
						(a)Centers of Academic Excellence in Cyber Education; and
 (2)by adding at the end the following new subsection:  (b)Certain Institutions of Higher EducationIn the selection of a recipient for the award of a scholarship or grant under this chapter, consideration shall be given to whether—
 (1)in the case of a scholarship, the institution of higher education at which the recipient pursues a degree is an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and
 (2)in the case of a grant, the recipient is an institution described in such section.. (b)Clerical amendments (1)Section headingThe heading of section 2200c of title 10, United States Code, is amended to read as follows:
					
						2200c.Special considerations in awarding scholarships and grants.
 (2)Table of sectionsThe table of sections at the beginning of chapter 112 of title 10, United States Code, is amended by striking the item relating to section 2200c and inserting the following new item:
					
						
							2200c. Special considerations in awarding scholarships and grants..
				